Third country nationals subject to or exempt from a visa requirement when crossing external borders (debate)
The next item is the report by Tanja Fajon, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council regulation amending Council Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement - C7-0112/2009 -.
Madam President, ladies and gentlemen, Mr Barrot, and all of you attending here today, the European Parliament firmly supports the abolition of the visa regime for all the countries of the Western Balkans. That is also the core idea that has guided us throughout the preparation of the report. I would like to express my compliments, in particular, to the shadow rapporteurs and members of Parliament, as without their support I would not have been able to achieve this result. Likewise, I would like to thank the Council and the Commission for their collaborative efforts which will form the firm bedrock of future cooperation in this area, especially once the Treaty of Lisbon has been ratified, as that will enable Parliament to adopt any necessary measures through the codecision procedure.
The citizens of the Western Balkans have been isolated by the visa regime for far too long. They have fewer rights today, as regards free travel, than they did in the days of the former Yugoslavia. What young people from the countries of the Western Balkans know about Europe, or America for that matter, today is what they learn from the internet and television. As I come from Slovenia, I can recall that it was actually the Slovene Presidency which initiated the process of visa regime liberalisation in early 2008, five years after the signing of the Thessaloniki Agenda, which guarantees an unambiguous European perspective for the population of the Western Balkans.
I am pleased to welcome the Commission's proposal for the abolition of the visa requirement for Macedonia, Serbia and Montenegro, and I am particularly pleased to welcome Slovenia's initiative, which has received strong support from the Member States and which allows the citizens of these countries to start travelling freely to the countries of the Schengen area from 19 December. 1 January 2010 would have entailed logistical difficulties, as the Christmas and New Year holiday period is exactly the time when many citizens of these countries want to travel to visit their relations living in the Member States.
The abolition of visas will make an enormous contribution to the process of regional cooperation and the overcoming of ethnic divisions and will also help to build cultural, social, economic and political bridges.
Ladies and gentlemen, the abolition of visas for the three countries I have mentioned is a very positive step in the right direction. However, I should point out that the countries which were omitted from the visa abolition framework should be allowed to join it as soon as possible or, rather, as soon as they are ready to do so. Naturally, I am talking about Bosnia and Herzegovina and Albania. We cannot allow them to become ever more isolated, at a time when their neighbouring countries are enjoying the possibility of unlimited travel into the European Union.
Of course, they need to be prepared for visa abolition and I do not mean to suggest here that we need to lower our criteria. What we want to do is to send a clear message to the citizens of Bosnia and Herzegovina and Albania: We are waiting for you; you must urge your governments to fulfil their side of the bargain. We, on the other hand, will do everything in our power to ensure that there are no delays in decision making on the European Union's side. I can safely say that this approach has met with the broad support of two committees, the Committee on Foreign Affairs and the Committee on Civil Liberties, Justice and Home Affairs, which is my parent committee.
I would also add that, tomorrow after the vote, I will ask for the floor in order to deliver a special political statement, a common statement of Parliament and the Council, which strongly supports the abolition of the visa requirement for all the countries of the Western Balkans. In this statement, on which we shall vote separately tomorrow, we will both welcome 19 December, the date when the visa requirement will be abolished for Macedonia, Serbia and Montenegro, and call on the European Commission to prepare, as soon as possible, a proposal that the visa requirement for Bosnia and Herzegovina and Albania be abolished as soon as they have met the relevant criteria. We, on the other hand, undertake to deal with this proposal under an expedited procedure. I would like us to set a clear date for the abolition of the visa requirement for Bosnia and Herzegovina and Albania, although I am aware of the demanding nature of the procedures involved. I hope that the summer of 2010 will prove to be a realistic date for the abolition of the visa requirement for these two countries.
Just to conclude. We should not forget Kosovo, either, if we do not want it to become a black hole on the map ...
(The President cut off the speaker)
Let me just conclude: The European Union has a political responsibility to finalise the process of visa liberalisation and tomorrow, I expect Parliament's broad support in this regard.
Madam President, it is regrettable that the Swedish Presidency could not be represented here tonight in the person of a Minister, as it would very much have liked.
I understand that the Council Presidency was not invited and was told there was no need for it to be here. I would like to remind the House that the Swedish Presidency has driven and supported the process of visa liberalisation for the Western Balkans from the very beginning.
We should - and I know my colleague Tanja Fajon, the rapporteur, agrees with me - have a chance to thank the Council Presidency, for we owe it the joint declaration between Parliament and the Council, supported by the Commission, which is unique in the history of this institution.
I would like an explanation, though maybe not here and now, of why the Council Presidency could not attend, and I would like it to go on the record that the Minister could not be here because no invitation was made.
I have been informed that the Council Presidency was invited, but it had scheduling problems and so is unable to be here. However, I will look into the matter.
Madam President, I wish to reply to the question put by Mrs Corazza Bildt and to say that the Swedish Presidency has indeed been very active in this process which, as Mrs Fajon has just ably explained, enables us to offer a number of citizens from the Member States concerned, and young people in particular, the possibility of engaging and interacting more with this Europe, which they are, at times, rather unfamiliar with.
It is true that this proposal represents an historic stage in the development of European short-stay visa policy within the context of our relations with the countries of the Western Balkans. Moreover, the Commission welcomes the adoption of this legislative proposal by both the European Parliament and the Council. Everyone is aware of its major political impact and of the sensitive nature of the issue, which affects all of the citizens of the countries concerned.
I understand Parliament's position. I would like, in this connection, to confirm the Commission's strong commitment to monitor closely the fulfilment, by all of the countries concerned, of all the criteria laid down in the road map. The former Yugoslav Republic of Macedonia had already been the subject of a positive assessment; the dialogue was therefore concluded with that country. In October, Serbia and Montenegro hosted missions led by the Commission, in association with the experts from the Member States, and those missions confirmed that all of the criteria of the respective road maps had been fulfilled properly.
We are going to follow the same method for Albania and Bosnia and Herzegovina. Despite the very significant progress made over the last few months, Bosnia and Albania have not yet been able to complete the necessary reforms requested in the road map to justify the exemption of the visa requirement. However, as you just said, Mrs Fajon, it is already very encouraging for them to hear that their neighbours already have this option of being exempted from the visa requirement, and I can confirm to you that I personally will do everything in my power to ensure that Albania and Bosnia and Herzegovina can obtain this visa exemption as quickly as possible, as you want.
I invite Parliament, which, with the entry into force of the Treaty of Lisbon, will be a colegislator in the field of visas, to support the structured method of dialogue on the liberalisation of visas, which is the method followed by the Commission, because a different approach would cause confusion without really changing the visa regime. It would create false hopes and would be liable to slow down the efforts made by the countries in question to implement the reforms required by the road maps.
At this stage, we are keeping Albania and Bosnia in Annex I to the regulation, while reaffirming the European Union's commitment to help these two countries meet the criteria in their road map, and thus to be exempted from the visa requirement in accordance with the procedures in force.
In this context the Commission supports the text of the joint political declaration, which confirms this strong commitment by the Union to implement as quickly as possible the second stage of this visa liberalisation process for the citizens of Albania and Bosnia, Mrs Fajon.
There you have it, Madam President. I believe that this is a very important point that shows the Balkan States just how attentive Europe is to their expectations and desires.
rapporteur for the opinion of the Committee on Foreign Affairs. - Madam President, the commitment supported in the Fajon report and backed by the proposed Council and Parliament declaration is a far-sighted one. It is to give visa-free travel to all the people of the Western Balkans. This is not solely a generous and altruistic move. It is also hard-headed and shrewd, since security in the widest sense of the word will be promoted and advanced. People who are free, and free to travel, tend to be committed to peaceful solutions and less prey to introverted nationalism which is a security threat.
Who can fail to be moved by the images on the screens outside this Chamber and all the celebrations we have had this week marking the 20th anniversary of the fall of the Berlin Wall? While these obstacles cannot be compared to the Wall, they are still a barrier to the free communication and wider horizons that promote understanding and tolerance. Our insistence on an inclusive approach should include a fair result by the 15th anniversary of the Dayton Agreement.
I would like to congratulate and thank the rapporteur, Mrs Fajon, for her hard work and the way that she has included all the nuances in every twist and turn of her deliberations over the last two months.
I do also thank the Council, and especially the Swedish Presidency, for their work in helping us to get agreement on the declaration, which confirms the definite aim of visa liberalisation for all the citizens of the Western Balkans as soon as possible - and we hope that this will be during 2010, because the absence of a reasonable commonality in the target dates for achieving this free travel is divisive and creates instability.
We also have made a commitment, in the Fajon report, to working for a visa facilitation and visa liberalisation road map for Kosovo similar to those for the other Western Balkan countries.
I would also like to add the hope that the Government of the United Kingdom - which is not included in the present decision of the EU Schengen zone by virtue, of course, of not being a member - will also shortly follow the same path. I always feel a certain schizophrenia when working on these matters on the Schengen projects because I am a British MEP, but it obviously would be a good thing both for the European Union and for the Western Balkan region if the UK were to follow suit as quickly as possible.
I would like to conclude by thanking Mrs Fajon, the rapporteur.
on behalf of the PPE Group. - Madam President, the PPE Group is committed to speeding up visa liberalisation for all countries in the Western Balkans by July 2010. We welcome and support the proposal to grant visa liberalisation for the former Yugoslav Republic of Macedonia, Montenegro and Serbia by Christmas this year.
We understand the plea of the people of Bosnia and Herzegovina, and Albania - a young generation which has been locked in and left out and feels imprisoned. To them we say: 'We are on your side; we are ready when you are ready'. It is regrettable that the slow start by the authorities in Albania, and Bosnia and Herzegovina left them behind. The responsibility for any delays rests with them. We exhort them to meet the benchmarks as soon as possible. We know that the Commission is helping in that process.
Unfortunately, I have to say that I am saddened that it took us three months of negotiations for the PPE Group to convince the political Left in this House to operate according to the treaties. Is that so complicated? Finally, it too has understood that the European Parliament is not above the law.
With all respect to my distinguished colleagues, I have to denounce a non-constructive attitude. There are no short cuts. There is no abracadabra. We are not here to score points. We are here to obtain results for the citizens of the Balkans. Let me be clear, any provisional mixed intermediary status does not accelerate the process and does not put pressure on the Commission or the Council. It definitely does not send any strong political message.
I would like to conclude by saying that I experienced the siege of Sarajevo and the shelling for a year and a half. To my friends there, I am saying that I am committed.
(The President cut off the speaker)
on behalf of the S&D Group. - Madam President, until 2008 and the Slovenian Presidency, not enough progress was made on what the Commissioner rightly called an historic move towards visa liberalisation for the Western Balkans.
As Mrs Ludford said, very correctly, there are deep practical considerations as to why this is important for us and why this is not just a reactive measure. So, on behalf of the Socialist and Democrat Group, I want to thank the rapporteur, Mrs Fajon, for the careful and painstaking work she has undertaken to move the European Union towards this ultimate goal of abolition of the visa regime for all the countries of the Western Balkans. This has been done with the shadow rapporteurs and with the Commission and Council, and it should be commended.
While it is clear that many see visa liberalisation as having great benefits on both sides; it is also the case that we have to take the whole House with us on the question of the road map and of ensuring that fundamental reforms are carried out in all of these countries in order to gain confidence for a truly decent visa liberalisation regime.
The task for our rapporteur was to make a breakthrough on visa liberalisation while taking the House with her. She has done this in the form of the declaration that she negotiated with the Council. The declaration looks to visa liberalisation for Macedonia, Serbia and Montenegro, to an acceleration of the liberalisation regime for Albania, and Bosnia and Herzegovina, and to a sensitive compromise on the question of Kosovo.
For all these reasons, my group supports this report and hopes it will gain widespread support in the House.
Madam President, I would first like to join with the previous speaker in expressing my sincere thanks to both rapporteurs, Mrs Fajon and Mrs Ludford, on behalf of the Committee on Foreign Affairs and the Committee on Civil Liberties, Justice and Home Affairs, and also to the shadow rapporteurs. We have succeeded in presenting a proposal demanding that the Commission and the Council come up with an overall package for all the people of the entire Western Balkans, leaving no one out. I very much hope - and I am addressing Commissioner Barrot in this regard - that you can convince the Council that the goal of visa liberalisation should also apply to Kosovo, so the dialogue will now begin, and so that visa liberalisation will also be achieved for Bosnia and Albania by no later than the middle of next year. I would prefer it to be sooner.
I would like to make one thing clear. Of course, it is a matter of implementation, but I have heard that everything has not yet been implemented in Serbia. I would like to know what you think about this. It is important to implement everything. I would like to thank everyone involved and I hope that all of the people ...
(The President cut off the speaker)
(DE) Madam President, ladies and gentlemen, twenty years ago, my fellow countrymen from East Germany obtained the freedom to travel. A few years later, Slobodan Milošević arbitrarily jeopardised and then took away the freedom of travel for Serbs and then for all other countries in the region. How often since 2000 have we in this House, in declarations and in public debates, wished for the freedom of travel - visa-free travel - for the countries of South-Eastern Europe. We know that the EU cannot achieve this alone, as the national governments need to agree to it. We need to overcome the anxieties in our population. Criminals are everywhere - they do not need a visa! They cross borders without a visa. That is therefore not something that we should be concerned about.
It is about the young generation, who, with the help of visa-free travel, can finally go wherever they want to. We are therefore very pleased that the citizens of Macedonia, Montenegro and Serbia will now finally be able to travel freely again. How wonderful! There is still a hint of sadness in that Albania, Bosnia and Herzegovina and Kosovo cannot yet join them, but in December, we expect the Commission to acknowledge the huge progress that Albania has made and to see that Bosnia and Herzegovina has also made a certain amount of improvement. Unfortunately, there are politicians in Bosnia and Herzegovina who are less concerned about the interests of their citizens, as they are secure in the knowledge that they themselves, of course, have visa-free travel. I therefore believe that we need to ensure that this is possible by next summer. I hope that Mr Barrot will help us in that. However, we must not forget Kosovo. It must not be the last remaining black mark. We are obliged to help Kosovo to meet the benchmarks. It cannot do it alone. Visa-free travel is a deeply humanitarian act. I am pleased that we were all in a position to make this happen. Thank you for this opportunity, Mr Barrot.
(HU) Europe and the European Union started off as a peace project and are now going through the longest peacetime period in history. Therefore, we are aware of what a powerful instrument integration can be from this perspective. Now we have to use it to deal with the Western Balkans.
The Western Balkans have only recently gone through an extremely traumatic period of war, causing great suffering to a huge number of people. Progress needs to be made with the process of European integration in order to overcome this event. Visa-free travel is an important step in this. Several people have mentioned the opportunity it would provide young people with to establish direct contact and gain first-hand experience, as well as the opportunity for democratic forces to grow in strength. It is not only about providing a message of trust and visa-free travel. Europe can also benefit from the Western Balkans moving closer to the European Union from a security and economic policy perspective. However, it is important that we do not create new divisions in the region, but ensure that every country can participate in the visa-free travel scheme as soon as possible.
(NL) Tomorrow, the European Parliament will be voting on the abolition of the short-stay visa requirement for Balkan countries. Not all the countries for whom a road map was drawn up are eligible to receive the waiver on 1 January.
It is very unfortunate that, in one country, Bosnia and Herzegovina, the Commission proposal permits a disparity between different sections of the population: those able to benefit from visa-free travel to Europe on Croatian or Serbian passports and those - the Bosnian Muslims - who are not in possession of such a passport. This is an embarrassing distinction in view of the country's recent history.
It is up to the European Parliament to send a signal to Bosnia and Herzegovina and Albania tomorrow. Criteria are criteria, and these requirements need to be met in order to qualify for the visa waiver. As soon as the benchmarks have been met, however, the visa waiver must be granted as soon as possible.
We have seen that a great deal has been done to meet the benchmarks, and we call on the Commission to help Bosnia and Herzegovina and Albania to meet all the requirements as soon as possible.
(SL) For the citizens of the Western Balkans, the abolition of the visa requirement for travel to the European Union does not only have a technical dimension, but an exceptional political charge and significance as well. Today, we rightly commemorated in Parliament the 20th anniversary of the fall of the Berlin Wall and of full-blown socialism. However, Skopje, Podgorica and Belgrade will, during this Christmas and New Year, finally get to celebrate the fall of a visa wall which has separated them from us in the European Union for almost 12 years.
For nearly 20 years, the majority of the population of the former Yugoslavia has been denied the opportunity of travelling freely across Europe, which is something they were used to previously, when they were still citizens of the now collapsed socialist federation. We are beginning to see the ugly consequences of such isolation, which has lasted an entire generation, and it is high time that we put an end to it.
However, the Macedonians, the Montenegrins and the Serbs should be joined by the Bosnians and Herzegovinians, the Albanians and the Kosovars as early as possible in 2010. That alone will enable the new generations of those countries to finally see and experience the outside world, establish contacts with other Europeans, contribute to the development of European values at home and equip their nations for fully-fledged membership in our common European story - the European Union.
As Parliament rapporteur for Macedonia, I have received a large number of phone calls in recent days from citizens of various Balkan countries. I wish to reassure them, loud and clear, that their visa-free travel to the EU is not a substitute for their accession to the EU. What their free travel in the EU amounts to is a step towards fully-fledged membership of the EU.
(HU) I would like to welcome this report and congratulate the rapporteurs and shadow rapporteurs. I also want to say that as far as I can see, on this 20th anniversary of the fall of the Berlin Wall, guaranteeing the crossing of borders in the case of Western Balkan countries becomes part of the series of events that started 20 years ago, like a new wall collapsing.
This is why this proposal should be welcomed. However, we must not forget that the issue of providing visa-free travel is only partially a technical one, while it is a very clear political matter at the same time. This is why it is important. I also support the acceptance of the Joint Declaration because this signals that the European institutions have understood this responsibility. This responsibility also means action at the same time. First of all, it means action by the relevant states which have been unable to meet the visa-free travel conditions to fulfil these requirements as soon as possible, not to mention action from the European Commission without whose help this process would drag on.
(DE) Madam President, I believe that we are on the right track with regard to the Balkan States. We have drawn closer through visa facilitation and that will help to create stability, although it is also a sign of our appreciation of the efforts that have been made. However, I also think that it is good for us to retain a clear set of rules and for the requirements relating to these also to be complied with. In this regard, I would particularly like to thank Mrs Corazza Bildt for the efforts she has made.
Anything else would, in my opinion, be a pure Brussels-based decision, in which a clear system would be abandoned and no honesty would be shown to the people affected in the Balkan States, just as little as is shown to our own people. Political signals should not be placed in a footnote or in an annex to a European directive or regulation; they need to be formulated properly.
(PL) Madam President, I am glad that the citizens of Western Balkan countries will be able to move freely around the European Union. This will facilitate interpersonal contact, extend business possibilities and create conditions for the residents of the region to get to know the European Union better.
We cannot, however, allow our Eastern neighbours to be isolated. We cannot deny them the opportunity which we are giving to other European countries. We must establish for them, too, clear criteria and an action plan for greater liberalisation of visa traffic. We have to bear in mind that the cost of a visa is a considerable expense for the residents of these countries, and the application procedures take a long time, which restricts the possibilities for developing a whole range of forms of cooperation.
We should also remember that in 2012, the European football championships will be held in Poland and Ukraine, so the possibility of free movement will be especially important.
(RO) I, too, wish to stress the importance of freedom of movement as a fundamental right, and I reconfirm that numerous citizens from countries in the Western Balkans will enjoy this right. I obviously welcome this openness.
However, at the same time, I wish to deplore the fact that this report ultimately did not feature any reference at all to a country included in the Eastern Partnership. I believe that it needed to be associated with Moldova, if only symbolically. We are talking about Moldova, a country which has made considerable progress on the political front. I think that the most solid wall we know in Europe is on the eastern border, between Romania and Moldova. I believe we must deplore this fact.
Madam President, my thanks to all of the speakers who have largely supported the process of abolishing visas for three leading Balkan States. You made it clear that freedom of movement was obviously very desirable. As Mr Moraes said, it is beneficial for both parties - for Europe and for the Balkan States.
At the same time as thanking all of the speakers and, in particular, the rapporteur, Mrs Fajon, I would simply like to say, Madam President, that, ever since part of the decisions were pretty much taken for the former Yugoslav Republic of Macedonia, Montenegro and Serbia, we have offered continual assistance to Albania, which I have visited personally, and to Bosnia and Herzegovina, precisely so as to help them make progress - and we shall continue to do so.
I believe that the very swift adoption of this resolution is a good indicator of the way in which we will be able to move on quickly to the other states and, in particular, to Bosnia and Herzegovina and to Albania, without forgetting, of course, Kosovo.
rapporteur. - Mr President, once again I thank all those who made contributions, which prove that the European Union strongly supports visa liberalisation for all the countries of the Western Balkans.
I regret that the Swedish Minister was not here, because we had very good cooperation. I welcome the Commission's commitment to do everything possible to accelerate the process for Bosnia and Herzegovina, and Albania, and I hope both countries will introduce visa-free regimes once they meet the criteria - as soon as possible, possibly in summer next year.
I want to say that I involved everyone in this, and I am fully aware of what the treaties prescribe. But this is a political House, and we all do serious politics as best we can.
Once again, I welcome the abolition of visas for Macedonia, Serbia and Montenegro on 19 December, and I really hope that Bosnia and Herzegovina and Albania can follow as soon as possible. We are talking about the destiny of the young generation. It is our political responsibility to finish this visa liberalisation process, and we also have to find a solution for all the people in Kosovo.
Thank you very much for your cooperation.
The debate is closed.
The vote will take place tomorrow at 11.00.
Written statements (Rule 149)
in writing. - (HU) Mr President, Commissioner, let me begin by congratulating the rapporteur and shadow rapporteur for drafting an acceptable compromise on this matter. The issue of providing visa-free travel is only partially a technical one. It is also a very definite political matter. Visa-free travel is based on mutual trust and commitments. This is why I also support the acceptance of the Joint Declaration, in addition to the report, because this signals that the European institutions have understood this responsibility.
Responsibility, of course, also means action. First of all, it means action by the relevant states which have been unable to meet the visa-free travel conditions. They must do their utmost so that these conditions are met as soon as possible. It also means action by the European Commission without whose effective help this process would only drag on, which cannot be in our interest. It also concerns Bosnia and Herzegovina, Albania and Kosovo.
As a Hungarian MEP, I would like once again to mention that, thanks to visa-free travel status for Serbia, a more direct link is being established between Hungarians living in Vojvodina in Serbia and the mother country, not to mention with Europe too. Citizens who live on either side of these borders, speak the same language and foster close family and cultural ties are unable, for their part, to find sufficient words to express the importance of being able to cross borders without any barrier or visa. Today we are marking the 20th anniversary of the fall of the Berlin Wall and cutting through the barbed wire. Guaranteeing the crossing of borders in the case of Western Balkan countries becomes part of the series of events that started 20 years ago, like a new wall collapsing